Citation Nr: 0837963	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-38 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
torticollis of the cervical spine with spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1951 to June 1952 and from June 1956 to August 1977.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2008, a videoconference hearing was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

FINDING OF FACT

The evidence of record reasonably that the manifestations of 
the veteran's service connected cervical spine disability 
approximate an equivalent to unfavorable ankylosis of the 
entire cervical spine; separately ratable neurological 
symptoms or incapacitating episodes 6 weeks or more in 
duration are not shown.


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service 
connected cervical spine disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Code) 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies in the 
instant case.  The veteran alleges that the manifestations of 
his service connected cervical spine disability more nearly 
approximate the criteria for a 40 percent rating.  As such 
benefit is being granted, there is no reason to belabor the 
impact of the VCAA in this matter.  It is also noteworthy, 
however, that the veteran's testimony and his 
representative's arguments at the Travel Board hearing 
reflect an awareness of what is needed to substantiate the 
claim for increase.  And as any pertinent records identified 
have been secured, and the RO arranged for the veteran to be 
examined, VA's duty to assist is also met.  

        II. Criteria, Factual Background and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A September 1977 rating decision awarded service connection 
for torticollis, cervical spine, rated 20 percent.  The 
instant claim for increase was filed in February 2004, and a 
January 2005 rating decision increased the rating for the 
cervical spine disability to 30 percent.  

On September 2004 VA examination, it was noted that the 
veteran was unable to look over his right shoulder.  Physical 
examination of the cervical spine revealed diffuse anterior 
cervical muscle loss. It was noted that cervical motion was 
fixed in 30 degrees of lateral flexion to the right.  The 
veteran was unable to move from such position by lateral 
motion to the left or further lateral motion to the right.  
He exhibited no right lateral rotation capability.  He was 
able to rotate to the left 40 degrees.  Cervical flexion was 
to 40 degrees and extension was to 20 degrees.  The diagnosis 
was chronic torticollis with limitations of motion of the 
cervical spine, degenerative joint disease.

Records in the claims file include digital copies of 
photographs showing the position of fixation of the veteran's 
cervical spine.  

On March 2008 VA examination, it was noted that the veteran's 
cervical spine was "fixed at forward flexion at +10 degrees, 
with head facing leftward at 8 degrees"  The examiner noted 
that this limited the veteran's line of vision toward the 
left, and also that when walking the veteran  tilts in a line 
toward the left side.  The examiner further noted, that the 
veteran was able to carry out forward flexion from his 
baseline of 10 degrees to about 14 degrees; however such 
movement provoked pain and increasing muscle spasm on the 
right lateral aspect of the neck.  X-rays revealed cervical 
spondylosis; possible diffuse inflammatory changes pre-
vertebral soft tissues; cellulitis/infection not excluded.  
The diagnosis was cervical spine with torticollis with major 
limitation of range of motion and fixation; degenerative disc 
disease, degenerative joint disease without cervical spine 
subluxation or dislocation.

At the July 2008 videoconference hearing, the veteran claimed 
that his cervical spine disability more nearly approximated 
the criteria for a 40 percent rating.

The veteran's service-connected cervical spine disability is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  See 
38 C.F.R. § 4.71a, Code 5242.  Given that the veteran has 
already been assigned a 30 percent rating for his cervical 
spine disability, the focus is on whether or not he meets the 
criteria for a (maximum based on orthopedic manifestations 
under the General Rating Formula) rating of 40 percent.

Under the General Rating Formula, a 40 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; and a 100 percent rating is warranted when 
there is unfavorable ankylosis of the entire spine. 38 C.F.R. 
§ 4.71a.

Note (5) to the General Rating Formula, which encompasses 
Code 5242 provides that unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the coastal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favourable 
ankylosis.  38 C.F.R. § 4.71a.

At the outset, the Board finds that symptoms of the veteran's 
cervical spine disability do not appear to have varied 
significantly during the appeal period, and that staged 
ratings are not indicated.

The record (and specifically the detailed report of VA 
examination in March 2008) shows that the veteran's cervical 
spine is "fixed" at 10 degrees flexion (he has 4 degrees of 
further flexion from that baseline, and that slight degree of 
motion remaining results in exacerbation of pain and spasms) 
and with head facing leftward at 8 degrees.  He was unable to 
perform lateral (flexion) motions to the left or further to 
the right.  Furthermore, the examiner noted that the fixed 
position of the veteran's neck was such that it limited his 
line of vision toward the left, and also that when the 
veteran's walking was observed, he tilted in a line toward 
the left side.  Such findings reasonably approximate the 
regulatory (Note 5 following General Rating Formula) 
definition of unfavorable ankylosis.  Accordingly, a 40 
percent rating is warranted for the cervical spine 
disability.  See 38 C.F.R. §§ 3.102, 4.7.  

While the veteran's testimony at the hearing indicated that 
he was seeking as 40 percent rating, the Board has also 
considered whether a rating in excess of 40 percent might be 
warranted.  As 40 percent is the maximum rating provided 
under the General Rating Formula for service connected 
disability limited to the cervical spine, for consideration 
of a rating in excess of 40 percent in excess of 40 percent 
we must look to alternate criteria.  Essentially, the 
alternate bases for assigning a rating/combined rating in 
excess of 40 percent for cervical spine disability are if 
there are incapacitating episodes of 6 weeks or more, or if 
there are separately ratable neurological symptoms (See Note 
1 following General Rating Formula).  Neither incapacitating 
episodes, nor separately ratable neurological symptoms are 
shown or alleged.  Consequently, a rating in excess of 40 
percent is not warranted.  






ORDER

A 40 percent rating is granted for the veteran's service 
connected cervical spine disability, subject to the 
regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


